Citation Nr: 1804506	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  14-18 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial compensable rating for genitofemoral nerve with active pain syndrome.

2.  Entitlement to an initial compensable rating for ilioinguinal nerve with active pain syndrome.

3.  Entitlement to an initial compensable rating for obstructive sleep apnea.

4.  Entitlement to an effective date earlier than June 18, 2010 for the grant of service connection for a nervous condition, claimed as major depression and anxiety.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to August 1990, November 1990 to July 1996, and from February 2008 to May 2009. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of February 2010, February 2012, and February 2016 rating decisions of the San Diego, California Regional Office (RO) of the Department of Veterans Affairs (VA). 

In May 2016, the Veteran submitted a written statement construed as a Notice of Disagreement (NOD) with the RO's February 2016 rating decision that granted an earlier effective date for service connection for a nervous condition. A statement of the case (SOC) is required when a veteran files a timely NOD with a rating decision. 38 C.F.R. § 19.26 (2017).  To date, no SOC has been furnished regarding entitlement to an effective date earlier than June 18, 2010, for the grant of service connection for a nervous condition. Because the May 2016 NOD placed the issue in appellate status, the matter must be remanded for the agency of original jurisdiction (AOJ) to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

In August 2017, the Veteran's prior appointment of a Veterans Service Organization as his representative was revoked; thus, he is currently unrepresented. 

In August 2017, the Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge.  A transcript is on file.

The issue of entitlement to an effective date earlier than June 18, 2010 for the grant of service connection for a nervous condition, claimed as major depression and anxiety, is addressed in the REMAND portion of the decision below and  is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to the promulgation of the Board's decision on appeal, the Veteran withdrew his appeal as to the issues of entitlement to an initial compensable rating for genitofemoral nerve with active pain syndrome, an initial compensable rating for ilioinguinal nerve with active pain syndrome, and an initial compensable rating for obstructive sleep apnea.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the appeal with respect to the issue of entitlement to an initial compensable rating for genitofemoral nerve with active pain syndrome have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for the withdrawal of the appeal with respect to the issue of entitlement to an initial compensable rating for ilioinguinal nerve with active pain syndrome have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

3.  The criteria for the withdrawal of the appeal with respect to the issue of entitlement to an initial compensable rating for obstructive sleep apnea have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200.

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).

In the present case, during the August 2017 Board hearing, the Veteran indicated that he was withdrawing the issues regarding an initial compensable rating for genitofemoral nerve with active pain syndrome, an initial compensable rating for ilioinguinal nerve with active pain syndrome, and an initial compensable rating for obstructive sleep apnea.  Accordingly, there no longer remains any allegation of fact or law for appellate consideration regarding those claims and, consequently, the Board does not have jurisdiction to review the claims.  They are, therefore, dismissed.


ORDER

The appeal as to the issue of entitlement to an initial compensable rating for genitofemoral nerve with active pain syndrome is dismissed.

The appeal as to the issue of entitlement to an initial compensable rating for ilioinguinal nerve with active pain syndrome is dismissed.

The appeal as to the issue of entitlement to an initial compensable rating for obstructive sleep apnea is dismissed.



REMAND

As discussed in the introduction, the Veteran submitted a May 2016 NOD to the RO's February 2016 rating decision that granted an earlier effective date for service connection for a nervous condition.  Although an SOC dated prior to the February 2016 rating decision addressed the Veteran's claim for an earlier effective date, to date, no SOC has been furnished regarding an effective date earlier that June 18, 2010.  As the timely NOD placed this issue in appellate status, this matter must be remanded for the AOJ to issue a SOC.  See Manlincon, 12 Vet. App. at 240-41.

Accordingly, the case is REMANDED for the following action:

Prepare a SOC in accordance with 38 C.F.R. § 19.29 (2017) regarding the issue of entitlement to an effective date earlier than June 18, 2010, for the grant of service connection for a nervous condition.  This is required unless the matter is resolved by granting the full benefit sought, or by the Veteran's withdrawal of the NOD.  If, and only if, the Veteran files a timely substantive appeal should this issue be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


